           Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 1 of 24



 1   M. Greg Mullanax, SBN 155138
     greg@lawmgm.com
 2   Law Office of M. Greg Mullanax
     2140 N. Winery Avenue, Suite 101
 3   Fresno, CA 93703
     (559) 420-1222
 4   (559) 354-0997 fax

 5   Attorney for Plaintiffs,
     Frederick (Ric) Schiff, et al.
 6

 7                                     U N I T E D S T A T E S DI S T R I CT C OU RT

 8                                 N O R T H E RN DI S T R I C T O F C AL I F O RN I A

 9    Frederick (Ric) Schiff; Glenn Brakel; Alice                     Case No.
      Dicroce; Brian Greer; Clayton Harmston; Steven
10    Haskell; Micah Hope; Daniel Kelly; Alexander                    Complaint for Damages, Injunctive and
      Lentz; Brandon McKelley; Gerald Newbeck;                        Equitable Relief, and Attorneys’ Fees Under:
11    David O'Keeffe; and Thomas Walsh,
                                                                           1.   42 U.S.C. § 1981;
12                         Plaintiffs,                                     2.   42 U.S.C. § 1983;
                                                                           3.   42 U.S.C. § 1985;
13    v.                                                                   4.   42 U.S.C. § 2000e; et seq.
                                                                           5.   U.S. Const. Amends. V & XIV;
14    City and County of San Francisco; San                                6.   Cal. Gov’t Code § 12940, et seq.;
      Francisco Police Department; San Francisco                           7.   Cal. Const. Art, I, § 31.
15    Police Commission; San Francisco Civil
      Service Commission; San Francisco                               Jury Trial Demanded
16    Department of Human Resources; London
      Breed, individually and in her official capacity as
17    Mayor, CCSF; Mark Farrell, individually and in
      his official capacity as former Mayor, CCSF; Greg
18    Suhr, individually and in his official capacity as
      former Chief of Police, SFPD; William (Bill)
19    Scott, individually and in his official capacity as
      Chief of Police, SFPD, and DOES 1-20,
20

21                         Defendants.

22

23            Plaintiffs allege:

24                                                      Introduction
25            1.       Plaintiffs, all San Francisco Police Department employees who were passed over for

26   promotions by lower-scoring candidates, file this lawsuit to address SFPD’s obscure and biased

27   promotional process. SFPD has a pattern of promoting lower-scoring candidates over higher-scoring

28   candidates when promoting candidates to Sergeant, Lieutenant and Captain. A disturbing pattern emerges

                                   Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 1
        Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 2 of 24



 1   from SFPD’s promotional scheme because it shows that lower-scoring African-American and female

 2   candidates are the primary beneficiaries of SFPD’s illegal promotion process.

 3           2.       Others have acknowledged SFPD’s flawed promotional process. For example, in July

 4   2016, The Blue Ribbon Panel on Transparency, Accountability, and Fairness in Law Enforcement issued a

 5   report concluding, among other things, that the absence of rules governing the selection of promotional

 6   candidates and the discretion held by the Chief, along with the lack of programs offering support to those

 7   seeking promotions, raises the likelihood of bias or favoritism in promotional decisions. The Blue Ribbon

 8   Panel further concluded that the SFPD should create and implement transparent hiring and promotional

 9   processes and criteria.

10           3.       The United States Department of Justice, Office of Community Oriented Policing

11   Services (“COPS Office”), reported in its October 2016 Assessment of the SFPD that the promotion

12   process is not transparent. The COPS Office further found that this lack of transparency created a distrust

13   in segments of the SFPD. The COPS Office recommended that SFPD increase the promotional process’

14   transparency and should clearly outline the qualifications required to advance for promotion.

15           4.       The San Francisco Police Officers Association (“POA”) has contacted SFPD Chief

16   Scott, the San Francisco Civil Service Commission and the Equal Employment Opportunity Division of

17   the Department of Human Resources on different occasions raising POA members’ concerns about the

18   promotion process, but the POA never received any substantive responses. Not only that, some of those

19   passed over for promotion met with Chief Scott to discuss the issue, but none of them received a

20   substantive answer or response to their questions and concerns.

21           5.       All outreaches by plaintiffs and others on their behalf have been rebuffed or ignored and

22   morale is suffering. It is in this pernicious atmosphere of confusion, obfuscation and blatant discrimination

23   that compelled plaintiffs to file this lawsuit.

24                                                     Jurisdiction
25           6.       This Court has jurisdiction over this lawsuit under 28 U.S.C. § 1331 because this lawsuit

26   arises under the laws of the United States, including 42 U.S.C. § 1981, 42 U.S.C. § 1983, 42 U.S.C. §

27   1985, 42 U.S.C. 2000e, et seq., and the 5th and 14th Amendments to the U.S. Constitution.

28           7.       The Court has supplemental jurisdiction over Plaintiffs’ state-law claims under 28 U.S.C.

                               Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 2
        Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 3 of 24



 1   § 1367(a) in that they are part of the same case or controversy and derive from a common nucleus of

 2   operative fact.

 3                                                         Venue
 4           8.        Venue is proper in the Northern District of California because the defendants either

 5   reside, or are doing business in the Northern District, or are subject to personal jurisdiction there as

 6   provided in 28 U.S.C. § 1391(c). Further, all the events or omissions set forth in this Complaint occurred

 7   in the Northern District. 28 U.S.C. § 1391(b)(2).

 8                                                       Parties
 9                                                        Plaintiffs

10           9.        Plaintiff Ric Schiff is a 59-year-old white male and is a Patrol Lieutenant with the San

11   Francisco Police Department currently assigned to the Ingleside Station. He resides in California. Schiff

12   has been employed full-time with the SFPD since July 1, 1985. Schiff is currently ranked number 12 on the

13   City’s current Captain’s promotional list (900532 CBT Discrete). Because Schiff’s seniority would

14   currently entitle him to full benefits, Lt. Schiff effectively works for the City for free while he continues to

15   seek promotion to Captain. In fact, Lt. Schiff loses money because while he still seeks promotion to

16   Captain, he must forgo any post-employment opportunities that would otherwise be available to him.

17   Schiff was passed over because he is a white male. Schiff has exhausted his administrative remedies by

18   receiving right-to-sue letters from the United States Equal Opportunity Employment Commission

19   (“EEOC”), the California Department of Fair Employment and Housing (“DFEH”), and filed a claim

20   with the City under Cal. Gov’t Code §§ 900, et seq., and received a rejection of that claim from the City

21   within six months of the filing of this complaint.

22           10.       Plaintiff Glenn Brakel is a white male patrol officer with the SFPD and is assigned to the

23   Central Station. Brakel resides in California. Brakel has been employed full-time with the SFPD since June

24   25, 2007. Brakel took the 2017 Sergeant’s examination. Brakel is currently ranked number 98 on the

25   City’s current Sergeant’s promotional list (901237 CBT Discrete). Brakel was passed over because he is a

26   white male. Brakel has exhausted his administrative remedies by receiving right-to-sue letters from the

27   EEOC and DFEH and filed a claim with the City under Cal. Gov’t Code §§ 900, et seq., and received a

28   rejection of that claim from the City within six months of the filing of this complaint.

                               Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 3
        Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 4 of 24



 1           11.       Plaintiff Alice Dicroce is a white female lesbian Sergeant in investigations and was last

 2   assigned to the Bayview Station. Dicroce resides in California. Dicroce was employed by SFPD since June

 3   1, 1998 but retired in November 2018. Dicroce is currently ranked number 21 on the City’s current

 4   Lieutenant’s promotional list (901238 CBT Discrete). Dicroce was passed over because she is a white

 5   lesbian. Dicroce has exhausted her administrative remedies by receiving right-to-sue letters from the

 6   EEOC and DFEH and filed a claim with the City under Cal. Gov’t Code §§ 900, et seq., and received a

 7   rejection of that claim from the City within six months of the filing of this complaint.

 8           12.       Plaintiff Brian Greer is a white male patrol Sergeant and is assigned to the Southern

 9   Station. Greer resides in California. Greer has been employed by the SFPD since October 31, 2005. Greer

10   is currently ranked number 17 on the City’s current Lieutenant’s promotional list (901238 CBT Discrete).

11   Greer was passed over because he is a white male. Greer has exhausted his administrative remedies by

12   receiving right-to-sue letters from the EEOC and DFEH and filed a claim with the City under Cal. Gov’t

13   Code §§ 900, et seq., and received a rejection of that claim from the City within six months of the filing of

14   this complaint.

15           13.       Plaintiff Clayton Harmston is a white male Sergeant and is assigned to the investigation

16   team at Northern Station. Harmston resides in California. Harmston has been employed by the SFPD

17   since February 14, 2000. Harmston is currently ranked number 19 on the City’s current Lieutenant’s

18   promotional list (901238 CBT Discrete). Harmston was passed over because he is a white male. Harmston

19   has exhausted his administrative remedies by receiving right-to-sue letters from the EEOC and DFEH and

20   filed a claim with the City under Cal. Gov’t Code §§ 900, et seq., and received a rejection of that claim

21   from the City within six months of the filing of this complaint.

22           14.       Plaintiff Steven Haskell is a white male patrol officer and is assigned to the Southern

23   Station. Haskell resides in California. Haskell has been employed by the SFPD since June 25, 1995.

24   Haskell is currently ranked number 54 on the City’s current Lieutenant’s promotional list (901238 CBT

25   Discrete). Haskell was passed over because he is a white male. Haskell has exhausted his administrative

26   remedies by receiving right-to-sue letters from the EEOC and DFEH and filed a claim with the City under

27   Cal. Gov’t Code §§ 900, et seq., and received a rejection of that claim from the City within six months of

28   the filing of this complaint.

                               Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 4
        Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 5 of 24



 1           15.      Plaintiff Micah Hope is a white male patrol officer and is assigned to the Central Station.

 2   Hope resides in California. Hope has been employed full-time with the SFPD since December 6, 2007.

 3   Hope took the 2017 Sergeant’s Examination. Hope is currently ranked number 44 on the City’s current

 4   Sergeant’s promotional list (901237 CBT Discrete). Hope was passed over because he is a white male.

 5   Hope has exhausted his administrative remedies by receiving right-to-sue letters from the EEOC and

 6   DFEH and filed a claim with the City under Cal. Gov’t Code §§ 900, et seq., and received a rejection of

 7   that claim from the City within six months of the filing of this complaint.

 8           16.      Plaintiff Daniel Kelly is a white male patrol officer and is assigned to the Southern

 9   Station. Kelly resides in California. Kelly has been employed full-time with the SFPD since October 1,

10   2012. Kelly is currently ranked number 91 on the City’s current Sergeant’s promotional list (901237 CBT

11   Discreet). Kelly was passed over because he is a white male. Kelly has exhausted his administrative

12   remedies by receiving right-to-sue letters from the EEOC and DFEH and filed a claim with the City under

13   Cal. Gov’t Code §§ 900, et seq., and received a rejection of that claim from the City within six months of

14   the filing of this complaint.

15           17.      Plaintiff Alexander Lentz is a white male officer and is assigned to Internal Affairs

16   (Criminal). Lentz resides in California. Lentz has been employed with the SFPD since August 23, 2010.

17   Lentz is currently ranked number 53 on the City’s current Sergeant’s promotional list (901237 CBT

18   Discrete). Lentz was passed over because he is a white male. Lentz has exhausted his administrative

19   remedies by receiving right-to-sue letters from the EEOC and DFEH and filed a claim with the City under

20   Cal. Gov’t Code §§ 900, et seq., and received a rejection of that claim from the City within six months of

21   the filing of this complaint.

22           18.      Plaintiff Brandon McKelley is a white male patrol officer and is assigned to the

23   Southern Station. McKelley resides in California. McKelley has been employed with the SFPD since May

24   19, 2008. McKelley is currently ranked number 49 on the City’s current Sergeant’s promotional list

25   (901237 CBT Discrete). McKelley was passed over because he is a white male. McKelley has exhausted

26   his administrative remedies by receiving right-to-sue letters from the EEOC and DFEH and filed a claim

27   with the City under Cal. Gov’t Code §§ 900, et seq., and received a rejection of that claim from the City

28   within six months of the filing of this complaint.

                               Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 5
        Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 6 of 24



 1           19.      Plaintiff Gerald Newbeck is a white male patrol Lieutenant and is assigned to the

 2   Mission Station. Newbeck resides in California. Newbeck has been employed by the SFPD since June 28,

 3   1999. Newbeck is currently ranked number 35 on the City’s current Lieutenant’s promotional list (901238

 4   CBT Discrete). Newbeck was passed over for promotion on the first promotional round of appointments

 5   in October 2017. Newbeck was passed over because he is a white male. Newbeck has exhausted his

 6   administrative remedies by receiving right-to-sue letters from the EEOC and DFEH and filed a claim with

 7   the City under Cal. Gov’t Code §§ 900, et seq., and received a rejection of that claim from the City within

 8   six months of the filing of this complaint.

 9           20.      Plaintiff David O’Keeffe is a white male patrol officer and is assigned to the Southern

10   Station. O’Keeffe resides in California. O’Keeffe has been employed by the SFPD since January 26, 2009.

11   O’Keefe is currently ranked number 95 on the City’s current Sergeant’s promotional list (901237 CBT

12   Discrete). O’Keeffe was passed over because he is a white male. O’Keeffe has exhausted his

13   administrative remedies by receiving right-to-sue letters from the EEOC and DFEH and filed a claim with

14   the City under Cal. Gov’t Code §§ 900, et seq., and received a rejection of that claim from the City within

15   six months of the filing of this complaint.

16           21.      Plaintiff Thomas Walsh is a white male Sergeant assigned to the investigation team at

17   Central Station. Walsh has been employed by the SFPD since March 25, 1996. Walsh is currently ranked

18   number 18 on the City’s current Lieutenant’s promotional list (901238 CBT Discrete). Walsh was passed

19   over because he is a white male. Walsh has exhausted his administrative remedies by receiving right-to-sue

20   letters from the EEOC and DFEH and filed a claim with the City under Cal. Gov’t Code §§ 900, et seq.,

21   and received a rejection of that claim from the City within six months of the filing of this complaint.

22                                                       Defendants

23           22.      Defendant City and County of San Francisco, (“City”) was and is a municipal

24   corporation, created under article IX of the California Constitution and existing under the laws of the

25   State of California. The City operates the SFPD, which is a local law enforcement agency. Defendant City

26   and County of San Francisco may be served by delivering a copy of the summons and complaint to the

27   Office of the Clerk of the Board of Supervisors, 1 Dr. Carlton B. Goodlett Place, City Hall, Room 244, San

28   Francisco, CA 94102, phone (415) 554-5163.

                               Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 6
        Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 7 of 24



 1           23.      Defendant San Francisco Police Department is a local law enforcement and crime-

 2   suppression agency established under Section 4.127 of the Charter of the City and County of San

 3   Francisco. Defendant SFPD may be served by delivering a copy of the summons and complaint to the

 4   Office of the Clerk of the Board of Supervisors, 1 Dr. Carlton B. Goodlett Place, City Hall, Room 244, San

 5   Francisco, CA 94102, phone (415) 554-5163.

 6           24.      Defendant San Francisco Police Commission is an agency established under Section

 7   4.109 of the Charter of the City and County of San Francisco whose mission is to set policy for the Police

 8   Department and to conduct disciplinary hearings on charges of police misconduct filed by the Chief of

 9   Police or Director of the Department of Police Accountability, impose discipline in such cases as

10   warranted, and hear police officers’ appeals from discipline imposed by the Chief of Police. Defendant

11   San Francisco Police Commission may be served by delivering a copy of the summons and complaint to

12   the Office of the Clerk of the Board of Supervisors, 1 Dr. Carlton B. Goodlett Place, City Hall, Room 244,

13   San Francisco, CA 94102, phone (415) 554-5163.

14           25.      Defendant San Francisco Civil Service Commission is an agency established under

15   Section 10.100 of the Charter of the City and County of San Francisco that, among other things, provides

16   rules and policies interpretation, reviews and audits merit-based system operations, approves contracting-

17   out based on the scope of services, conducts training and outreach on the merit-based system and adopts

18   rules, policies and procedures applications, examinations, eligibility, duration of eligible lists and

19   promotions. Defendant San Francisco Civil Service Commission may be served by delivering a copy of the

20   summons and complaint to the Office of the Clerk of the Board of Supervisors, 1 Dr. Carlton B. Goodlett

21   Place, City Hall, Room 244, San Francisco, CA 94102, phone (415) 554-5163.

22           26.      Defendant San Francisco Department of Human Resources is an agency established

23   under Section 10.102 of the Charter of the City and County of San Francisco that, among other things,

24   administers the City’s civil service system, ensures equal employment opportunities for employees.

25   SFDHR is supposed to promote diversity, fairness and equity. Defendant San Francisco Department of

26   Human Resources may be served by delivering a copy of the summons and complaint to the Office of the

27   Clerk of the Board of Supervisors, 1 Dr. Carlton B. Goodlett Place, City Hall, Room 244, San Francisco,

28   CA 94102, phone (415) 554-5163.

                               Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 7
        Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 8 of 24



 1           27.      Defendant London Breed is the current Mayor of the City and County of San Francisco

 2   and has been Mayor since she was elected in June 2018. Defendant Breed is being sued individually and in

 3   her official capacity as Mayor. Defendant Breed may be served by delivering a copy of the summons and

 4   complaint to Mayor London Breed, City Hall, Room 200, 1 Dr. Carlton B. Goodlett Place, San Francisco,

 5   CA 94102, phone (415) 554-6141.

 6           28.      Defendant Mark Farrell is a former Mayor of the City and County of San Francisco

 7   having served as Mayor from January 23, 2018 to July 11, 2018. Defendant Farrell is being sued

 8   individually and in his official capacity as Mayor. Defendant Farrell may be served by delivering a copy of

 9   the summons and complaint to Mark Farrell, Thayer Ventures Management, 25852 McBean Parkway,

10   Suite 508, Valencia, California 91355, phone (415) 782-1414.

11           29.      Defendant Greg Suhr was the Chief of the SFPD from 2011 to May 2016 and was the

12   person responsible for making selections from the SFPD Sergeant’s, Lieutenant’s, and Captain’s

13   promotional lists up to the date of his resignation in May 2016. Defendant Suhr is being sued individually

14   and in his official capacity as SFPD Chief. Defendant Suhr may be served by delivering a copy of the

15   summons and complaint to Greg Suhr, 2029 14th Avenue, San Francisco, CA 94116.

16           30.      Defendant William Scott has been the Chief of the SFPD since January 2017 and was

17   the person responsible for making selections from the SFPD Sergeant’s, Lieutenant’s, and Captain’s

18   promotional lists, from the date of his appointment in 2017 to present. Defendant Scott is being sued

19   individually and in his official capacity as SFPD Chief. Defendant William Scott may be served by

20   delivering a copy of the summons and complaint to him at SFPD Headquarters, 1245 3rd Street, San

21   Francisco, CA 94158, phone (415) 837-7000.

22                                            Common Allegations
23           31.      The allegations set forth above in paragraphs 1 through 30, inclusive, are incorporated

24   herein by reference as if set forth here in full.

25           32.      In 1973, the Officers for Justice, a black police officers’ association within the SFPD

26   brought a class-action against the SFPD alleging discrimination based on race and sex. See Officers for

27   Justice v. Civil Service Comm’n, 473 F. Supp. 801 (N.D. Cal. 1979), aff’d 688 F.2d 615 (9th Cir. 1982), cert.

28   denied, 459 U.S. 1217 (1983). In that case, the court issued preliminary relief against the City and ordered

                                Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 8
        Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 9 of 24



 1   quotas for the hiring and promotion of minority and female officers. The case was eventually settled by

 2   way of a consent decree.

 3           33.      In an effort to comply with the Consent Decree in the Officers for Justice case and

 4   eliminate adverse impact against minorities resulting from the City’s promotional examinations to the

 5   position of Sergeant, Inspector, Lieutenant, and Captain, the City implemented a “banding” procedure to

 6   be used on SFPD promotional lists.

 7           34.      Under banding “the City [treats] scores that fall within a statistically derived ‘band’ as

 8   substantively equivalent for purposes of the knowledge, skill, and abilities measured by the examination.”

 9   Officers for Justice v. Civil Service Comm’n of the City and County of San Francisco, 979 F.2d 721, 722 (9th

10   Cir. 1992). “The City propose[d] to use banding. . . to promote a higher percentage of minority officers. . .

11   than would be promoted under a strict rank order system.” Id. at 723.

12           35.      “The ‘band’ is a statistically-derived confidence range that is to be applied to the

13   examination results. Difference in scores within the band are to be considered statistically insignificant

14   due to measurement error inherent in scoring the examinations. The City treated scores within the band

15   as identical for purposes of promotion eligibility. For those within the same band, the City would then

16   consider secondary criteria, not measured by the examination, in selection candidates for promotion.” Id.

17           36.      How the “banding” procedure worked was that the applicants for promotion would be

18   ranked in a promotional list based on their scores on the promotional examinations. The City would then

19   create a “band” whereby applicants for a position would be considered statistically equal. And the City

20   would ostensibly make promotions based on “secondary criteria” which would include things like

21   education, training, assignments, disciplinary history, and commendations and awards. The City used

22   banding in order to promote a higher percentage of minority and female officers than would be promoted

23   under a strict rank-order system. In reality, banding was a way of race-norming the promotional

24   examination results.

25           37.      But while the Consent Decree ended in 1998, the City’s practice of banding on SFPD

26   promotional examinations continues in almost identical form to this day. In Officers for Justice, the court

27   held that “the consent decree itself provided a proper rationale for race-conscious promotions and serves

28   as a valid defense against the [POA’s] reverse discrimination arguments.” Id. at 727. But because of the

                                Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 9
       Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 10 of 24



 1   termination of the Consent Decree in 1998, it is no longer a proper rationale for race-conscious

 2   promotions made under a banding scheme.

 3           38.     Aside from the race-based quotas in the Consent Decree, the City—to this day—has a

 4   longstanding practice and custom of discriminating against white males in SFPD promotions to the rank of

 5   Sergeant, Lieutenant and Captain. For example, in 1983, the City gave an examination for Inspector and

 6   Sergeant. The examinations were in three parts: a multiple-choice test measuring technical knowledge and

 7   problem-solving; a writing skills test; and an oral test measuring ability to communicate, interpersonal

 8   qualities and supervisory abilities. The Civil Service Commission set weights for the examination

 9   components as follows: For the multiple-choice portion, 45% for Inspectors and 41% for Sergeants, written

10   communications, 29% for each rank; oral examination 26% for Inspectors and 30% for Sergeants.

11           39.      When the examinations were graded and weighed according to this formula, there was a

12   substantial adverse impact against protected class candidates (minorities) in both examinations.

13           40.     In June 1984, on the recommendation of the City Attorney, the Civil Service Commission

14   revised the weights it gave the three parts in such a way that a larger number of minorities and women

15   ranked in the top group. The Police Officers Association objected to the use of the revised weights and

16   made the contention that the reweighting was designed to discriminate against white males. Specifically,

17   the City decided to weight the oral portion of the examination at 100%, while the written and multiple-

18   choice portions of the exam were weighted as zero percent.

19           41.     Judge Peckham granted summary judgment for the City in that case, holding that the

20   rescoring of the promotional examinations complied with the City’s obligations under the Consent

21   Decree. But the Ninth Circuit reversed holding that the City violated the Consent Decree when it

22   arbitrarily changed weighting to the detriment of the non-protected class males who took the test and were

23   passed over by discriminatory weighing and subsequent promotions. San Francisco Police Officers Ass’n v.

24   City and County of San Francisco, 869 F.2d 1182 (9th Cir. 1988).

25           42.      The Consent Decree ended in 1998. But the City’s practice of “banding” as a tool to

26   alleviate adverse impact on promotional examination lists continues unabated. As another examination of

27   the City’s custom and practice of discriminating against while males in SFPD promotions, on the City’s

28   2000 Lieutenant’s examination (which plaintiff Ric Schiff took), the City promoted all five blacks within

                             Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 10
       Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 11 of 24



 1   the band on the same day prompting three race discrimination suits by 12 sergeants on that list. In

 2   discovery, two Deputy Chiefs of the SFPD (Rick Bruce and Greg Suhr) testified that the promotions of all

 3   five blacks in the band was made under a “deal” negotiated by former Chief Fred Lau, the Officers for

 4   Justice, and the Police Officers Association, to promote all five blacks on the same day. The City settled

 5   the three race discrimination suits for $1.6 million in 2006. See Schiff v. City and County of San Francisco,

 6   2007 WL 2301733 at 2 (N.D. Cal. Aug. 8, 2007).

 7           43.      Another example of a long-standing custom and practice to use banding to discriminate

 8   against white males on promotional lists occurred on the City’s 2007 Captain’s list of 48 persons.

 9   Lieutenants Thomas Buckley and Heinz Hofmann were passed over after having ranked nos. 16 and 20

10   respectively.

11           44.      Because of an alleged adverse impact against blacks and Asians on the 2007 Lieutenant’s

12   List, the City decided to use the selection tool of Rule of 5 scores for the first 11 approved hiring

13   requisitions (to rank 15). Thereafter a sliding band of 45 points was used starting with rank 16. Candidates

14   1 through 15 were not selected under the Rule of 5 scores, with those considered in the band.

15           45.      Because no blacks or Asians on the 2007 Captain’s List were reachable under the Rule of

16   5 scores, they each had to be selected from within the band.

17           46.      When making promotions from within the band, the City skipped over Buckley and

18   Hofmann and promoted three blacks ranked nos. 20, 21 and 26, and two Asians ranked nos. 23 and 28 to

19   Captain. It is not a coincidence that the three blacks from the 2000 Lieutenants List were three of the five

20   blacks promoted on the same day that was the subject of the 2002 Schiff lawsuit referenced above. Both

21   Hofmann and Buckley were objectively more qualified, based on secondary criteria, than any blacks or

22   Asians promoted below them from the 2007 List.

23           47.      The City settled the Hofmann case in 2015 after losing motions to dismiss and a motion

24   for summary judgment. See Hofmann v. City and County of San Francisco, No. 11-cv-4016-CW (N.D. Cal.)

25   (Docket Nos. 37 and 118). In the litigation, the City refused to state the reasons for using the Rule of 5

26   scores and band selection procedure, speciously claiming that the decision to do so (rather than

27   communications regarding the decision) were privileged.

28           48.      Sergeant’s List: On August 9, 2017 the City created a Sergeant’s eligibility list. In order

                              Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 11
       Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 12 of 24



 1   to increase the number of blacks and women reachable for appointment on the List, the City used the

 2   selection procedure of “Rule of 10”, which allows the City to move 10 ranks down the list from the last

 3   person selected.

 4           49.        The City’s promotion from the from the 2017 Sergeant’s list, shows the following

 5   breakdown by race:

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
             50.        The selections from the Sergeant’s promotional list reveal that white officers were passed
21
     over at a rate of nearly 3 to 1, as compared to black officers. Put in its most stark terms, white officers
22
     comprised 63.5% of the total candidate pool (combining both promotional rounds) but accounted for only
23
     46% of candidates selected in total, as compared to the 100% success rate for black officers.
24
             51.        These statistics do not tell the entire story. The pattern of racial preference is confirmed
25
     by the numerical distance in rank order between more qualified candidates who scored significantly better
26
     than black officers. In both promotional rounds, black officers were selected from the very bottom of the
27
     list, for example, numerical candidates number 156 and 157. Arguably, their promotions were given at the
28
     expense of white male candidates who scored 39 and 44 on the exam. Given that the total number of
                                Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 12
       Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 13 of 24



 1   promotions was 121, six black officers scored below that number and would not have received promotions.

 2   San Francisco’s Civil Service mandates a meritorious system and a discrimination-free promotional

 3   process. Clearly that is not the reality. (One black officer candidate was omitted from this data because he

 4   was ineligible for promotion during these rounds.)

 5           52.       Sergeant promotions by gender:

 6
                   Percentage of Eligible Candidates Promoted by
 7                                     Gender
                                                                                  100%
 8    100%                            91%
       90%
 9     80%
       70%
10
       60%                                                            53%
                          47%
11     50%
       40%
12     30%
       20%
13
       10%
14      0%
                   Round 1 Promotions (% Promoted)           Round 2 Promotions (% Promoted)
15                                             Male    Female

16

17
             53.       Two females were passed over in the first round of promotions to Sergeant. A 91% success
18
     rate meant that 21 out of 23 female candidates received promotions. That phenomenal promotion rate was
19
     exceeded in the second round of promotions when both females, in addition to all other female candidates
20
     in the selection pool, were given promotions. The combined promotion rate for females in both rounds
21
     was 100%. All eligible females received promotions. The corresponding promotional rate for males is 50%
22
     combined for both promotional rounds, half of the percentage success rate for females. Eight females
23
     scored below the total number of positions available (121), one as low as 23 rank positions down the list,
24
     yet all were awarded Sergeant’s positions.
25
             54.       Lieutenant’s List: In 2016, the SFPD administered a Lieutenant’s promotional
26
     examination. The resulting eligibility list was adopted on January 12, 2017. In order to increase the number
27
     of blacks and women reachable for appointment on the List, the City used the selection procedure of
28
     “Rule of 10”, which allows the City to select from 10 ranks down the list from the last person selected.
                                Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 13
       Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 14 of 24



 1           55.     The City’s promotion from the from the 2016 Lieutenant’s list, shows the following

 2   breakdown by race:

 3

 4
                              Percentage Candidates Promoted By Race
                                                                                     100%
      100%
 5
       90%
 6                    80%      80%      80%
       80%                                                                                     75%
 7     70%

 8     60%
                                                      50%                                             50%
 9     50%

10     40%

       30%
11
       20%
12
       10%
13                                                                          0%
        0%
14                    Round 1 Promotions (% Promoted)                      Round 2 Promotions (% Promoted)

                                              Asian     Black   Hispanic    White
15

16

17           56.     While the total number of promotions for the Lieutenant’s list was nearly one-third of the

18   Sergeant’s, the same practice of racial discrimination can clearly be seen. Ultimately, every black Sergeant

19   on the list (who was eligible), received a promotion. That’s a 100% success rate which, to accomplish,

20   required that candidates be selected from the very bottom of rank order in comparison.

21           57.     Thirty positions were filled in the first round of promotions. Three black officers were

22   selected from below the thirtieth candidate, from ranks number 33, 37 and 45. Only 1 black officer scored

23   above 30. Somehow these three Sergeants were more qualified than the 12 Sergeants with superior scores

24   at ranks number 12, 14, 16, 17, 19, 20, 21, 22, 23, 24, 26, 29 and 32. Of the 12 Sergeants passed over in the

25   first round, 11 were white. The final black candidate was picked up in the second round, as were numerous

26   other minorities. Of the 11 candidates that were passed over, nine were white males, one Hispanic male

27   and one Asian male. (One black officer candidate was omitted from this data because he was ineligible for

28   promotion during these rounds.)

                              Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 14
       Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 15 of 24



 1             58.     Lieutenant promotions by gender:

 2
                Percentage of Eligible Candidates Promoted
 3
                                 by Gender
                                                                        100%
 4      100%

 5       80%                        75%

 6       60%              54%
                                                              46%
 7       40%

 8       20%

 9        0%
                 Round 1 Promotions (% Promoted)    Round 2 Promotions (% Promoted)
10
                                          Male     Female
11

12
               59.     During the first round of Lieutenant promotions, 5 females were selected from below the
13
     thirtieth candidate. The lower most score was number 52. Once again, somehow a female 22 positions
14
     down the list, who in rank order would not have received a promotion based on merit, received a first-
15
     round promotion. In fact, four of the 12 females promoted would not have received jobs had not a gender
16
     oriented promotional process been utilized. Seven males were passed over for promotion so the Police
17
     Department could accomplish its gender biased agenda, including males at rank order 17, 19, 20, 21, 22,
18
     26, 29, 38 and 43.
19
               60.     Captain’s List: In 2015, the SFPD administered a Captain’s promotional examination. In
20
     order to increase the number of blacks and women reachable for appointment on the List, the City used
21
     the selection procedure of “Rule of 10”, which allows the City to move 10 ranks down the list from the
22
     last person selected.
23
               61.     Plaintiff Schiff ranked number 12 on the list. On the first round of promotions, the first 10
24
     positions were filled in relative rank order. The next two persons, a white female (no. 20 in rank order),
25
     and a black male (no.25 in rank order), were promoted out of rank order.
26
               62.     On the second round of promotions, made on October 22, 2017, Schiff was passed over a
27
     second time. Of the next nine appointments, four were in relative rank order, with two candidates “tying”
28
     with Schiff (one a black male). The next five promotions were made by passing over Schiff for an Asian
                                Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 15
          Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 16 of 24



 1   male (no. 16 in rank order), a white female (no. 23 in rank order), a black female (no. 24 in rank order), a

 2   white male (no. 23 in rank order), and a black female (no. 25 in rank order).

 3              63.      On the third round of promotions, made on November 17, 2018, Schiff was again passed

 4   for promotion. Of the six Lieutenants promoted to Captain, the racial and gender breakdown was a white

 5   female (no. 17 in rank order), a black male (no. 18 in rank order), a Hispanic male (no. 19 in rank order), a

 6   white female (no. 30 in rank order), a Hispanic male (no. 31 in rank order), and an Asian male (no. 36 in

 7   rank order).

 8              64.      In rank order and based on merit, Lieutenant Schiff should have at least received a

 9   promotion in the second round. As a result of the Department’s race and gender biased promotional

10   process achieved through the use of Rule of 10, Schiff was passed over for promotion to benefit a

11   minimum of 11 minorities, ranking as much as 26 rank order positions below him on a Civil Service list.

12              65.      The City’s 2017 Sergeant’s List, the 2017 Lieutenant’s List, and the 2015 Captain’s list

13   are all still active, and all plaintiffs are currently fully eligible to be selected from their respective list.

14              66.      Defendants Civil Service Commission (“SFCSC”) and Department of Human Resources

15   (“SFDHR”) failed to enforce their own rules regarding promotions by allowing Defendants Scott and

16   Suhr to make promotions based on race rather than on the results of exam scores and the secondary

17   criteria, which is supposed to be job related. Michael Brown, Executive Officer of the SFCSC, says on the

18   Civil Service Commission’s website:

19                       “The Commission’s goal is to consistently provide the best qualified
                         candidates for public service in a timely and cost effective manner. It is
20                       our goal and policy of the Civil Service Commission to provide fair
                         treatment of applicants in all aspects of employment without regard to
21                       race, religion, national origin, ethnicity, age, disability, gender identity,
                         political affiliation, sexual orientation, ancestry, marital or domestic
22                       partnership status, parental status, color, medical condition, and
                         otherwise prohibited nepotism or favoritism.” 1
23

24              67.      The SFCSC also has rules that codify Mr. Brown’s sentiment. For example, Rule 203.2

25   governing SFPD says:

26                       It is the policy of the Civil Service Commission of the City and County of
                         San Francisco that all persons shall have equal opportunity in
27                       employment; that selection of employees to positions within the Service
                         be made on the basis of merit; and that continuing programs be
28
     1
         https://sfgov.org/civilservice/about-us
                                  Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 16
       Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 17 of 24



 1                   maintained to afford equal employment opportunities at all levels.
                     Vigorous enforcement of the laws against discrimination shall be carried
 2                   out at every level of each department. All persons shall have equal access
                     to employment and the terms, conditions and privileges of employment
 3                   within the City and County, limited only by their ability to do the job.

 4                   No person in the Classified Service or seeking admission thereto, shall be
                     appointed, reduced, removed, or in any way favored or discriminated
 5                   against in employment or opportunity for employment because of race,
                     sex, sexual orientation, gender identity, political affiliation, age, religion,
 6                   creed, national origin, disability, ancestry, marital status, parental status,
                     domestic partner status, color, medical condition (cancer-related),
 7                   ethnicity or the conditions Acquired Immune Deficiency Syndrome
                     (AIDS), HIV, and AIDS-related conditions or other non-merit factors or
 8                   any other category provided by ordinance.

 9           68.     The San Francisco Police Commission oversee SFPD and the Department of Police

10   Accountability. The Commission allowed the other defendants to violate local, state and federal laws

11   prohibiting racial and gender discrimination in promotions. On January 9, 2019, Chief Scott appeared

12   before the Police Commission to testify about the promotion process. In his testimony, Chief Scott

13   essentially read from SFPD Department Bulletin 19-003, entitled “The Sworn Promotional Process.”

14   Chief Scott said the process is designed to be transparent, fair and free of bias. Regarding the “secondary

15   criteria” component of the promotion scheme, it discussed that the secondary criteria is composed of job-

16   related qualifications such as education and experience. There was a discussion of the Rule of 10, which

17   Chief Scott said was designed give “a wider range of candidates to pull from” and gives a “larger

18   candidate pool.” This is simply an attempt to allow bias to creep into promotional decisions, and to

19   discount merit-based criteria such as test scores and secondary criteria. The Commission has allowed a

20   promotional process that obviously considers race and gender in promotional decisions.

21           69.     These and other state and federal laws that prevent racial and gender discrimination in

22   the workplace were violated in the promotional process with nary a word from defendants.

23           70.     Defendants Breed and Farrell failed to take action, under the City’s own rules, when they

24   allowed Defendants Scott and Suhr to make promotions based on race and gender rather than on the

25   results of exam scores and the secondary criteria, which is supposed to be job related.

26                                          First Cause of Action
                            (Damages and Injunctive Relief under 42 U.S.C. § 1981)
27                                        (Against all Defendants)

28           71.     Plaintiffs repeat, reallege and incorporate herein by this reference all prior allegations.


                              Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 17
       Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 18 of 24



 1           72.      By doing the things and causing the harms alleged herein, Defendants discriminated

 2   against Plaintiffs based on their race, gender and ethnicity, thereby subjecting them to a deprivation of

 3   their rights to the full and equal benefit of the laws and proceedings for the security of persons and

 4   property as is enjoyed by other citizens giving rise for a claim for relief under 42 U.S.C.§ 1981.

 5           73.      As a direct and proximate result of the City’s actions, Plaintiffs continue to suffer

 6   substantial economic damages, including but not limited to loss of pay, employment benefits, promotional

 7   opportunities, loss of time and expenditure of resources in qualifying themselves for promotion in the

 8   SFPD, and loss of their ability to use their talents, energies and resources for their own best use. The full

 9   extent of Plaintiffs’ economic damages is not known at this time. Plaintiffs will amend this complaint to

10   set forth the full nature and extent of his damages once they are ascertained with particularity.

11           74.      As a direct and proximate result of Defendants’ actions, Plaintiffs have and continue to

12   suffer serious injury, including but not limited to, extreme mental anguish, extreme embarrassment,

13   extreme humiliation, anxiety and emotional distress. The full extent of Plaintiffs’ emotional distress

14   injuries is not known at this time. Plaintiffs will amend this complaint to set forth the full nature and

15   extent of his damages once they have been ascertained with particularity. Plaintiffs have no plain, speedy,

16   or adequate remedy at law, and for that reason, seeks an order enjoining Defendants from continuing to

17   discriminate against them and ordering Defendants to place Plaintiffs in the next available position on

18   their respective promotion lists with the SFPD.

19                                        Second Cause of Action
                         (Damages and Injunctive Relief under 42 U.S.C. § 1983)
20    (Against Defendant City & County of San Francisco and SFPD for Injunctive Relief, and Against
                                Defendants Suhr and Scott for Damages)
21
             75.      Plaintiffs repeat, reallege and incorporate herein by this reference all prior allegations.
22
             76.      By doing the things and causing the harms alleged herein, Defendants acted under color
23
     of state law and subjected Plaintiffs to a violation of rights, privileges, or immunities secured by the
24
     Constitution and laws of the United States, including but not limited to, the right to due process and equal
25
     protection under the laws under the Fourteenth Amendment to the United States Constitution, without
26
     regard to their ethnicity, race or descent. Said deprivation of rights give rise to a claim of relief under 42
27
     U.S.C. § 1983.
28

                              Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 18
       Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 19 of 24



 1                                     Third Cause of Action
                             (Damages and Injunctive Relief under 42 U.S.C. § 1985)
 2    (Against Defendant City & County of San Francisco and SFPD for Injunctive Relief, and Against
                                      Defendants Suhr and Scott)
 3
             77.      Plaintiffs repeat, reallege and incorporate herein by this reference all prior allegations.
 4
             78.      By doing the things and causing the injury alleged herein, Defendants conspired to, and
 5
     did subject Plaintiffs to a deprivation of equal protection of the laws, or of equal privileges and immunities
 6
     under the laws, and/or conspired to, and did, prevent the constituted authorities of the state from giving
 7
     or securing to Plaintiffs the equal protection of the laws giving rise to relief pursuant to 42 U.S.C. § 1985.
 8
                                           Fourth Cause of Action
 9        (Damages and Injunctive Relief Pursuant to Civil Rights Act of 1964 (42 U.S.C. § 2000e))
                     (Against Defendants City & County of San Francisco and SFPD)
10
             79.      Plaintiffs repeat, reallege and incorporate herein by this reference all prior allegations.
11
             80.      By doing the things and causing the injury alleged herein, Defendants discriminated
12
     against Plaintiffs in compensation, and/or the terms, conditions, or privileges of employment because of
13
     race, ethnicity, gender or ancestry giving rise to relief pursuant to 42 U.S.C. § 2000e.
14
                                             Fifth Cause of Action
15                   (Damages and Injunctive Relief Pursuant to Cal. Gov’t Code § 12940.)
                       (Against Defendants City & County of San Francisco and SFPD)
16
             81.      Plaintiffs repeat, reallege and incorporate herein by this reference all prior allegations.
17
             82.      By doing the things and causing the injury alleged herein, Defendants are discriminating
18
     against Plaintiffs and all other persons similarly situated in compensation, and/or the terms, conditions, or
19
     privileges of employment because of race, ethnicity, or ancestry giving rise to relief pursuant to Cal. Gov’t
20
     Code§ 12940(a)
21
                                            Sixth Cause of Action
22                        (Damages and Injunctive Relief Under Cal. Const. Art. I, § 31)
                                           (Against all Defendants)
23
             83.      Plaintiffs repeat, reallege and incorporate herein by this reference all prior allegations.
24
             84.      By doing the things and causing the harms alleged herein, Defendants subjected Plaintiffs,
25
     and all other persons similarly situated, to a violation of their rights to be free from racial discrimination in
26
     public employment secured by Article I, section 31 of the California Constitution.
27

28

                               Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 19
       Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 20 of 24



 1                                        Seventh Cause of Action
                             (Declaratory Relief Pursuant to 28 U.S.C. §§ 2201-2202)
 2                                          (Against all Defendants)

 3           85.      Plaintiffs repeat, reallege and incorporate herein by this reference all prior allegations.

 4           86.      An actual controversy now exists between Plaintiffs and Defendants as to whether the

 5   Defendants violated Plaintiffs rights under the Fourteenth Amendment to the United States Constitution,

 6   42, U.S.C. § 1981, Title VII, FEHA, and Prop. 209.

 7           87.      The parties require a judicial declaration of rights in order to determine the legality of

 8   Defendants’ reliance on race, ethnicity, and/or descent in determining which candidates to award

 9   employment to the positions of Sergeant, Lieutenant and Captain in the SFPD in the future. Unless the

10   Court issues a declaration, there will continue to be a controversy as to whether Defendants’ selection

11   procedures comport with the limitations set forth in the United States Constitution, the Civil Rights Act

12   of 1964, and other applicable federal and state laws. In addition, numerous future claims of a similar nature

13   are likely to arise and require judicial resolution. By issuing a declaration of rights at this time, the Court

14   will conserve judicial resources and provide guidance to the parties, and to others who are similarly

15   situated as to the legality of defendants selection process and criteria used by defendants in the selection

16   of candidates for promotions to the positions of Sergeant, Lieutenant and Captain with the SFPD.

17       WHEREFORE, Plaintiffs request the following relief:

18       As to the First Cause of Action:

19           88.      A declaration that the Defendants discriminated against Plaintiffs, and all persons

20   similarly situated, based on their race, thereby subjecting them to a deprivation of rights to the full and

21   equal benefit of the laws and proceedings for the security of persons and property as is enjoyed by other

22   citizens and declaring that the City and SFPD’s Sergeant, Lieutenant, and Captain selection procedures

23   violate the rights of Plaintiffs, and all persons similarly situated to be free from racial discrimination in

24   employment, under 42. U.S.C. § 1981.

25           89.      General, compensatory, and special damages, including but not limited to loss of

26   earnings, loss of earning capacity, back pay, front pay and loss for injury due to emotional distress with

27   prejudgment interest thereon.

28           90.      An order enjoining Defendants from continuing to discriminate against Plaintiffs and


                               Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 20
       Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 21 of 24



 1   ordering the City of San Francisco to immediately instate them to the positions with the SFPD from the

 2   promotional lists on which each Plaintiff appears.

 3       As to the Second Cause of Action:

 4           91.      A declaration that the Defendants acted under color of state law and discriminated against

 5   Plaintiffs, and all persons similarly situated, based on their race, ethnicity, and gender thereby subjecting

 6   them to a deprivation of their rights and declaring that the City and SFPD’s Sergeant, Lieutenant, and

 7   Captain selection procedures violate the rights of Plaintiffs, and all persons similarly situated to equal

 8   protection of the laws and due process of law under the Fourteenth Amendment to the United States

 9   Constitution.

10           92.      General, compensatory, and special damages, including but not limited to loss of

11   earnings, loss of earning capacity, back pay, front pay and loss for injury due to emotional distress with

12   prejudgment interest thereon.

13           93.      Punitive Damages against Defendants Suhr and Scott.

14           94.      An order enjoining Defendants from continuing to discriminate against Plaintiffs and

15   ordering the City of San Francisco to immediately instate them to the positions with the SFPD from the

16   promotional lists on which each Plaintiff appears.

17       As to the Third Cause of Action:

18           95.      A declaration that the Defendants acted under color of state law and conspired to

19   discriminated against Plaintiffs, and all persons similarly situated, based on their race and ethnicity,

20   thereby subjecting them to a deprivation of his rights and declaring that the City and SFPD’s Sergeant,

21   Lieutenant, and Captain’s selection procedures violate the rights of Plaintiffs and all persons similarly

22   situated to equal protection of the laws under the Fourteenth Amendment to the United States

23   Constitution.

24           96.      General, compensatory, and special damages, including but not limited to loss of

25   earnings, loss of earning capacity, back pay, front pay and loss for injury due to emotional distress with

26   prejudgment interest thereon.

27           97.      Punitive Damages against Defendants Suhr and Scott.

28           98.      An order enjoining Defendants from continuing to discriminate against Plaintiffs and

                              Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 21
       Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 22 of 24



 1   ordering the City of San Francisco to immediately instate them to the positions with the SFPD from the

 2   promotional lists on which each Plaintiff appears.

 3           As to the Fourth Cause of Action:

 4           99.      A declaration that the Defendants discriminated against Plaintiffs and all persons similarly

 5   situated, based on their race, thereby subjecting them to a deprivation of his rights and declaring that the

 6   City and SFPD’s Sergeant, Lieutenant, and Captain’s selection procedures violate the rights of Plaintiffs,

 7   and all persons similarly situated to be free from racial discrimination in employment, under Title VII.

 8           100.     General, compensatory, and special damages, including but not limited to loss of

 9   earnings, loss of earning capacity, back pay, front pay and loss for injury due to emotional distress with

10   prejudgment interest thereon.

11           101.     Punitive damages.

12           102.     An order enjoining Defendants from continuing to discriminate against Plaintiffs and

13   ordering the City of San Francisco to immediately instate them to the positions with the SFPD from the

14   promotional lists on which each Plaintiff appears.

15       As to the Fifth Cause of Action:

16           103.     A declaration that the Defendants discriminated against Plaintiffs, and all persons

17   similarly situated, based on their race, thereby subjecting them to a deprivation of their rights and

18   declaring that the City and SFPD’s Sergeant, Lieutenant, and Captain’s selection procedures violate the

19   rights of Plaintiffs, and all persons similarly situated to be free from racial discrimination in employment,

20   under FEHA.

21           104.     General, compensatory, and special damages, including but not limited to loss of

22   earnings, loss of earning capacity, back pay, front pay and loss for injury due to emotional distress with

23   prejudgment interest thereon.

24           105.     An order enjoining Defendants from continuing to discriminate against Plaintiffs and

25   ordering the City of San Francisco to immediately instate them to the positions with the SFPD from the

26   promotional lists on which each Plaintiff appears.

27       As to the Sixth Cause of Action:

28           106.     A declaration that the Defendants discriminated against Plaintiffs and all persons similarly

                              Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 22
       Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 23 of 24



 1   situated, based on their race and/or gender, thereby subjecting them to a deprivation of their rights and

 2   declaring that the City and SFPD’s promotional selection procedures violate the rights of Plaintiffs, and

 3   all persons similarly situated to be free from racial discrimination in public employment, under

 4   Proposition 209.

 5           107.     General, compensatory, and special damages, including but not limited to loss of

 6   earnings, loss of earning capacity, back pay, front pay and loss for injury due to emotional distress with

 7   prejudgment interest thereon.

 8           108.     An order enjoining Defendants from continuing to discriminate against Plaintiffs and

 9   ordering the City of San Francisco to immediately instate them to the positions with the SFPD from the

10   promotional lists om which each Plaintiff appears.

11       As to the Seventh Cause of Action:

12           109.     A declaration that Defendants’ Sergeant, Lieutenant, and Captain’s selection procedures

13   violated the right of Plaintiffs, and all similarly situated persons to equal protection of the laws and due

14   process of law under the Fourteenth Amendment to the United States Constitution and, and to be free

15   from discrimination in public employment under Title VII, 42 U.S.C. section 1981, FEHA and

16   Proposition 209.

17       As to all Causes of Action:

18           110.     An award of costs, including attorneys’ fees under to 42 U.S.C., section 1988, California

19   Government Code section 12940, California Code of Civil Procedure § 1021.5, and other relevant

20   provisions of law;

21           111.     Such other and further relief the Court finds just and proper.

22

23                                         Demand for Jury Trial
24           112.     Plaintiffs assert their rights under the Seventh Amendment to the U.S. Constitution and

25   demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.

26

27

28

                              Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 23
      Case 3:19-cv-03260-LB Document 1 Filed 06/11/19 Page 24 of 24



 1
     Dated:   June 11, 2019                                LAW OFFICE OF M. GREG MULLANAX
 2

 3

 4                                                  By:
                                                           M. Greg Mullanax
 5                                                         Attorney for Plaintiffs,
                                                           Ric Schiff, et al.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                          Plaintiffs’ Complaint for Damages and Demand for Jury Trial, page 24
